Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of item 3:
The change to the scope of the independent claims and the consequent effect on the scope of dependent claims require further consideration and search.

Continuation of item 12:
The proposed amendments would give rise to a rejection under 35 USC 112(b) for dependent claims 5 and 18. Claims 5 and 18 require that the unscheduled PUSCH not include uplink data, whereas the independent claims would require that the unscheduled PUSCH include uplink data. These requirements are mutually exclusive.
Applicant’s arguments with respect to rejections under 35 USC 103 have been fully considered, but the claims can still be rejected under 35 USC 103.
It is noted that the cited portions of Myung separately teach the unscheduled PUSCH including an unscheduled UCI and the unscheduled PUSCH including data. It would be reasonable to regard these cited portions in combination as at least implicitly teaching that the unscheduled PUSCH includes both an unscheduled UCI and data. Also, the Yang reference (WO2019/030237), applied to dependent claims 5, 6, and 8, explicitly teaches an AUL data transmission on the PUSCH including a UCI (see paragraph 72 of the pre-grant publication US2020/0383132; this same paragraph appears in the PCT publication). 
Thus it does not appear that the amendments would distinguish over prior art.



/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466